In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Friedman, J.), dated July 17, 1987, which, upon a fact-finding order of the Family Court, Nassau County (Feiden, J.), dated May 18, 1987, made upon the appellant’s plea of guilty, to having committed an act, which, if committed by an adult, would have constituted the crime of criminal mischief in the fourth degree, placed him in the custody of the New York State Division of Youth for a period of 12 months.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, and the matter is remitted to the Family Court, Nassau County, for further proceedings on the petition.
The appellant argues, and the Corporation Counsel concedes, that his plea allocution was insufficient to ensure that his admission was a knowledgeable and intelligent waiver of his rights. The record clearly establishes that the Family Court failed to apprise the defendant of his constitutional and statutory rights and the consequences of a waiver thereof (see, Matter of Delfín A., 123 AD2d 318; Matter of Schlena P., 98 AD2d 750; Matter of Christopher F., 126 AD2d 975). As a result, the dispositional order must be reversed, the fact-finding order must be vacated, and the matter remitted to the Family Court, Nassau County, for further proceedings on the petition. Mollen, P. J., Thompson, Lawrence and Weinstein, JJ., concur.